Citation Nr: 0612470	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-40 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
April 1981.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a September 2003 rating decision 
by the Louisville, Kentucky Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for an increased evaluation of lumbosacral 
strain, currently evaluated as 20 percent disabling.


FINDING OF FACT

Recent medical evidence shows the severity of the veteran's 
service-connected low back strain is moderate, range of 
motion findings show that forward flexion is 35 degrees; 
extension is 15 degrees; bilateral rotation is 20 degrees, 
and bilateral bending is 25 degrees with evidence of pain on 
motion and repetition and no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (prior to September 26, 2003); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must apprise the claimant of the evidence needed to 
substantiate the claims for benefits, and further allocate 
the responsibility for obtaining such evidence.  
Additionally, VA must advise the claimant to submit any 
evidence that pertains to the claims.  The law further 
provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

A rating decision dated September 2003 denied the veteran's 
claim for an increased evaluation for lumbosacral strain.  A 
September 2002 RO letter fully provided notice of elements of 
the evidence required to substantiate a claim for an 
increased evaluation and whose responsibility it was to 
obtain such evidence.  The rating decision on appeal and the 
November 2004 Statement of the Case ("SOC") provided the 
veteran with specific information as to why the claim was 
being denied and of the evidence that was lacking.  The 
November 2004 SOC also supplied the veteran with the complete 
text of 38 C.F.R. § 3.159(b)(1), concerning the need for the 
veteran to provide any evidence pertaining to the claim.

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA requested that 
the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  The veteran indicated that he had been treated at 
the Louisville, Kentucky VA Medical Center ("VAMC") and 
treatment records were received and reviewed through 
September 2004.  The RO also requested records from the 
Chicago, Illinois VAMC where the veteran also reported 
treatment, however, the Chicago VAMC responded that it had no 
records for the veteran.  The RO reviewed all VA and private 
treatment records and issued an SOC in November 2004.  
Records from Health for Life Chiropractic, LLC dated November 
2004, a January 2005 VA Examination report, a February 2005 
lumbar spine MRI, and March 2006 echocardiogram reports were 
also reviewed by the Board following receipt of a waiver of 
AOJ review signed by the veteran and received in April 2006.  
The veteran also submitted February and March 1997 records 
from the Chicago VAMC for which he waived AOJ review.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA examinations 
("VAEs") were provided to the veteran in September 2002 and 
January 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.

Merits of the Claim

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

During the pendency of the veteran's appeal, effective 
September 26, 2003, substantive changes were made to the 
criteria for evaluating spine disorders.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243 (2005)).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now 
subject to separate evaluation.

These changes are listed under Diagnostic Codes 5235 to 5243 
(including Diagnostic Code 5237 for lumbosacral strain), with 
Diagnostic Code 5243 now embodying the recently revised 
provisions of the former Diagnostic Code 5293 (for 
intervertebral disc syndrome).  The veteran was notified of 
the newly enacted provisions of Diagnostic Codes 5235 to 5243 
in a November 2004 SOC.

Under the criteria effective prior to September 26, 2003, 
under Diagnostic Code 5295, a 20 percent rating was assigned 
for muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating was warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  That was the highest schedular evaluation available 
under that code.

Under the criteria effective prior to September 26, 2003, 
Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine.  When such limitation of 
motion slight, a 10 percent rating was warranted; moderate, a 
20 percent rating was warranted; and when limitation of 
motion was severe, a 40 percent rating was warranted.  The 
maximum rating under Code 5292 prior to September 26, 2003 
was 40 percent.

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1) (2005).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2005).

The RO addressed the veteran's disability under the revised 
criteria for evaluating diseases and injuries of the spine in 
the November 2004 SOC.

Reviewing the prior criteria under Diagnostic Codes 5292 and 
5295 for the relevant time period of appeal prior to 
September 23, 2003, the Board finds a higher rating cannot be 
granted.  With respect to Diagnostic Code 5295, there is no 
medical evidence showing the veteran's entire spine lists to 
the side or that he has positive Goldthwaite's sign.  A 
September 2002 VA examiner reported that the veteran's 
musculature of the back and spinal curves were normal.  The 
report states that he had full flexion and full extension 
with no pain.  There was some tightness and pain noted with 
full bilateral rotation and full bilateral bending with some 
guarded movements.  Full active range of motion of the 
cervical spine was noted.  Straight leg testing was negative.  
The examiner noted the veteran moved easily throughout the 
exam.

With respect to Diagnostic Code 5292, although the words 
"severe," "moderate" and "slight" are not defined in the 
VA Schedule for Rating Disabilities, it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc.  Considering the slight limitations shown by 
the medical evidence in this case, there is no support for an 
evaluation in excess of 20 percent under Diagnostic Code 
5292.  

Similarly, considering the veteran's lumbosacral strain under 
the criteria that became effective September 26, 2003, an 
evaluation in excess of 20 percent is not appropriate since 
the evidence does not show forward flexion of the cervical 
spine 15 degrees or less; or forward flexion of the 
thoracolumbar spine 30 degrees or less or any ankylosis of 
any kind.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5235 to 5243 
(2005).  Specifically, the record shows that the veteran's 
range of thoracolumbar spine motion is restricted as follows:  
35 degrees forward flexion, 15 degrees extension; 25 degrees 
left to right lateral bending, and 20 degrees rotation.  
Repetitive motion did increase discomfort and decrease 
function of the back.   Pain on motion was noted throughout 
all range of motion.  No spasms were noted, no weakness was 
noted on particular palpable tenderness.  The examiner stated 
the veteran's x-rays were normal and that there was 
insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder or residual 
thereof. 

An MRI performed in February 2005 noted broad based disc 
bulge with evidence of posterior annular tear at L4-L5 
causing a mild degree of spinal canal stenosis.

Range of motion findings in a November 2004 chiropractor's 
report are as follows: 23 degrees forward flexion, 10 degrees 
extension; 18 degrees left lateral flexion and 15 degrees 
right lateral flexion.  

The medical evidence does not show that veteran's service-
connected lumbosacral strain causes any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment in order to warrant a separate 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note (1) (2005).  The January 2005 VA examiner stated that 
the veteran denied any bowel or bladder dysfunction.

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  See Colvin v. Derwinski, 1 Vet. App 171 (1991).  
The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993).  In this case, the 
preponderance of the evidence during the appeal period more 
closely approximates the disability picture contemplated by a 
20 percent evaluation.  In the absence of further limitation 
of motion as enumerated above or ankylosis of any portion of 
the spine, an evaluation in excess of 20 percent under the 
new criteria is not warranted.

Painful motion is to be considered limited motion even though 
a range of motion is possible beyond the point where pain 
sets in.  38 C.F.R. § 4.59 (2005); See Hicks v. Brown, 8 Vet. 
App. 417 (1995).  VA adjudicators must also assess whether a 
schedular disability rating based on limitation of motion may 
be augmented under certain regulations applying to 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40, 
which concerns functional loss due to pain, and 38 C.F.R. § 
4.45, which concerns functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
Schafrath, 1 Vet. App. at 592; Deluca v. Brown, 8 Vet. App. 
202, 204-08 (1995).  In this case, the January 2005 VA 
examiner stated that although there was pain on motion 
throughout all range of motion, no spasms were noted, and no 
weakness was noted on particular palpable tenderness.  The 20 
percent rating appropriately compensates the veteran for his 
pain on motion.

The Board lastly has considered whether the veteran is 
entitled to a higher rating for lumbosacral strain based on 
considerations outside the schedular rating criteria.  
However, the evidence does not show that the service-
connected disability has presented such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) (2005).  Although the evidence shows 
some limitation of motion of the spine due to the service-
connected disability, there is no evidence that the nature 
and severity of these symptoms are beyond what is 
contemplated by the applicable criteria.

In addition, the current evidence of record does not reflect 
that the veteran has required frequent hospitalization for 
his service-connected lumbosacral strain, or that the low 
back disability itself has caused interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards that are based on the average 
impairment of employment.  In view of these findings and in 
the absence of evidence of extraordinary symptoms, the Board 
concludes that the schedular criterion adequately 
contemplates the nature and severity of the veteran's 
service-connected lumbosacral strain.

Given the nature of the veteran's service-connected 
lumbosacral strain as described above, the Board finds that 
there is no basis under any of the Diagnostic Codes discussed 
above for awarding an evaluation higher than the 20 percent 
rating previously assigned.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
evaluation.  See 38 C.F.R. § 4.1 (2005).  At present, 
however, there is no basis for such an evaluation.

Because the Board finds that the preponderance of the 
evidence establishes that the veteran's service-connected 
lumbosacral strain does not meet the criteria for a rating 
greater than 20 percent, a higher rating is not warranted, 
and the reasonable doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to evaluation for lumbosacral strain greater than 
20 percent disabling is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


